Citation Nr: 1801297	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for low back condition.


ORDER

1. Entitlement to service connection for bilateral knee joint osteoarthritis is granted.

2. Entitlement to service connection for lumbosacral strain is granted.


FINDINGS OF FACT

1. The Veteran's bilateral knee joint osteoarthritis is related to her active service.

2. The Veteran's lumbosacral strain is related to her active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for lumbosacral strain have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for bilateral knee joint osteoarthritis have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from March 1991 until March 1996.

These matters come before the Board of Veteran's Appeals (Board) from a May 2004 and September 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The claims on appeal were previously remanded by the Board in December 2015 for further development. The RO subsequently obtained VA examinations/opinion in regard to the claims on appeal and issued a supplemental statement of the case (SSOC).

In this decision, the Board grants the Veteran's claims for entitlement to service connection for a low back disability and bilateral knee disability, which represents a complete grant of the benefits sought on appeal. Thus, in regard to the Veteran's low back disability and bilateral knee disability, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  Further, in light of the Board's complete grant herein the Veteran's request for extension is denied.

Entitlement to service connection for bilateral knee disorder

The Veteran contends that she has a bilateral knee disorder related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a bilateral knee disorder that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral knee disorder is etiologically related to the Veteran's active service.

The Veteran has consistently contended that her bilateral knee disability is related to her military service. The claims folder reflects that the Veteran has been diagnosed with joint osteoarthritis in both knees. (See March 2016 VA examination).

In a March 2000 VA examination the Veteran is noted with having an onset of bilateral knee pain in 1992. The examination report further noted a September 1999 x-ray finding reflecting the Veteran's right knee with early degenerative changes in the median space and her left knee with early narrowing of the median joint space. The examiner concluded the Veteran's bilateral knee pain was secondary to early degenerative joint disease. 

Post-military treatment records reflect the Veteran with consistent and continuous treatment for a bilateral knee condition.

In an October 2015 medical letter, the Veteran's VA primary physician explained that the Veteran has been receiving VA treatment since 2001 in regard to her bilateral knee condition. The physician noted the Veteran's bilateral knee pain as "long standing" prior to 2001. Additionally, the physician explained that due to the Veteran's bilateral knee pain, she is unable to exercise, exacerbating her weight gain which in turn causes the further deterioration to her knee joints. The Board finds the October 2015 VA physician's letter to be persuasive in regard to the Veteran's claim for entitlement to service connection for bilateral knee disability.

In a March 2016 VA examination, the examiner opined that the Veteran's current bilateral knee disability is less likely than not related to her military service. The examiner explained that osteoarthritis of the knees is a common condition linked to risk factors such as: age, female sex, obesity, occupation, sports, previous injury, weak muscles, and genetics among others. The examiner further noted that obesity is the strongest modifiable risk. The examiner additionally noted the Veteran as 43 year old, 309 lbs., and a body mass index (BMI) of 52.

With regard to the Veteran's bilateral knee disability, the Board finds the March 2016 medical opinion to be of little probative value. In reaching the medical conclusion, the examiner relied mainly on general medical literature regarding the risk of obesity and osteoarthritis. However, the examiner failed to discuss the October 2015 VA letter from the Veteran's primary physician, which noted the Veteran's weight gain was exacerbated by her inability to exercise caused by her bilateral knee disability. Further, the examiner did not discuss the September 1999 x-ray finding of early degenerative joint disease in both knees.

The Board obtained an independent medical opinion (IMO) from the Veterans Heath Administration (VHA) in April 2017 in regard to the Veteran's bilateral knee disorder. The examiner noted that radiographic evidence of bilateral knee arthritis was found 3 years after the Veteran's military separation. The examiner explained that radiographic evidence of degenerative arthritis requires approximately 60 percent loss of cartilage to be evident. Based in part on the radiographic evidence, the examiner opined that it is more likely than not that the Veteran's degenerative arthritis of the bilateral knee was present and progressing during her active military service. 

In light of the Veteran's confirmed in-service incurrence, the probative objective clinical medical evidence, and her credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral knee disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral knee disability is granted.

Entitlement to service connection for low back condition is granted.

The Veteran contends that she has a low back condition related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a low back condition that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back condition is etiologically related to the Veteran's active service.

A March 2016 VA examination noted the Veteran as having a lumbosacral strain.

While on active service the Veteran complained and was treated for a sore tail bone, sacral pain, and back pain.

In a March 2011 VA medical examination, the examiner opined that the Veteran's current lumbosacral strain is not related to her sore tailbone and/or musculoskeletal pain that occurred during her active military service. The examiner explained that if the injury sustained in 1995 was still producing pain there would be some x-ray findings. Rather, the x-rays taken in conjunction with the report were noted as unremarkable.

The Veteran was afforded another VA examination in March 2016. The examiner opined that the Veteran's low back condition is less likely than not incurred in, or caused by, the Veteran's military service. The examiner incorrectly stated that the Veteran was seen only one time in service for back pain. The examiner further explained that after the "one-time" treatment, there is no evidence of chronicity or continued issues with the Veteran's back in service or for several years post-service. 

The March 2016 VA examiner further opined that the Veteran's current low back condition is less likely than not related to, or aggravated by, her service-connected right ankle disability. The examiner explained that the medical literature does not support unilateral ankle sprain causing low back pain. The examiner went on to state that studies have shown that age and obesity increase the chance of chronic low back pain. The examiner further noted the Veteran as 43 year old, 309 lbs., and a body mass index (BMI) of 52.

The Board finds the March 2011 and March 2016 VA examinations of little probative value. 

The March 2011 VA examiner opined that if the injury sustained in 1995 was still producing pain there would be some x-ray findings. Yet, the examiner continued to diagnose the Veteran with a lumbosacral strain. Further, November 2004 VA x-rays reflect the Veteran with spondylosis at T12-L1. Thus, the medical record does reflect the Veteran with x-ray findings; making the March 2011 examiner's statements inconsistent with the objective medical evidence. 

With regard to the March 2016 VA medical opinion, the examiner incorrectly stated that the Veteran was seen only one time in service for back pain. However, the Veteran's service treatment records (STRs) reflect her complaining and receiving treatment for back pain in February 1994, July 1995, and January 1996. The incorrect assumption as to treatment in service was used in part to reach the examiner's medical conclusion. Additionally, the examiner stated that there is no evidence of chronicity or continued issues with the Veteran's back in service or for several years post-service. Here, the examiner failed to consider the Veteran's consistent and credible lay statement of continuous low back pain since service. The Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board finds that the Veteran is competent to report that she has experienced low back pain since service.

As the March 2011 and March 2016 medical opinions were based on inaccurate facts, they have little probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). 

The Board obtained an IMO in April 2017, in regard to the Veteran's low back condition. The examiner concluded that there is no medical evidence connecting the Veteran's current back complaints to an injury, event, or condition in service. The examiner relied, in part, on the lapse in time for treatment after service. 

Finding the April 2017 IMO lacked an adequate rationale, the Board requested a clarification/supplemental opinion with an adequate rationale supporting any conclusion reached. Unfortunately, the examiner simply reiterated, verbatim, the April 2017 opinion in a July 2017 addendum. Additionally, the examiner concluded that there is no medical evidence connecting the Veteran's back condition to her bilateral knee disability. 

Here, the Board finds the April 2017 IMO and the subsequent July 2017 addendum to be of little probate value in regard to the Veteran's entitlement to service connection for a low back condition claim. Here, the examiner, like the previous examiners, fails to consider the Veteran's competent statements of low back pain since here active service. Additionally, the examiner, again like the previous opinions, fails to adequately discuss the Veteran's in-service complaints/treatments of a sore tail bone, sacral pain, and back pain in relation to her current diagnosis of lumbosacral strain. Further, the March 2016 VA examiner noted studies have shown that age and obesity increases the chance of chronic low back pain. The examiner further noted the Veteran as 43 year old, 309 lbs., and a body mass index (BMI) of 52. With regard to the Veteran's weight; the examiners failed to discuss the effects the Veteran's service-connected bilateral knee disability and her right ankle disability has had on her weight gain. As noted previously, in an October 2015 medical letter, the Veteran's VA primary physician explained that due to the Veteran's bilateral knee pain, she is unable to exercise, exacerbating her weight gain.

Considering the claims folder in its entirety, the Board finds that the Veteran's claim for entitlement to service connection for a low back condition is warranted. Here, the record reflects the Veteran with an in-service occurrence and treatment for a low back injury. The Veteran's current low back condition, which has been diagnosed as lumbosacral strain, is located relatively in same region as the Veteran's in-service complaints and treatment of a sore tail bone, sacral pain, and back pain. In addition to the Veteran's current low back condition occurring within the same region has her in-service injury; the Veteran has provided credible and competent testimony that her low back pain had in onset in service and has continued since. Lastly, the Veteran's VA primary physician has noted the Veteran's service-connected bilateral knee disability as a contributing factor in her weight gain; in which, the March 2016 VA examiner explained increases her risk of having a low back condition. 

In light of the Veteran's confirmed in-service incurrence, the probative objective clinical medical evidence, and her credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a low back condition and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a low back is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


